Case 6:17-cr-06017-CJS-JWF Document 104-2 Filed 01/03/19 Page 1 of 4




           EXHIBIT B
          Case 6:17-cr-06017-CJS-JWF
People v. Sissoko, --- N.Y.S.3d ---- (2018)      Document 104-2 Filed 01/03/19 Page 2 of 4
2018 N.Y. Slip Op. 28401

                                                           protective order. The OCME filed a reply to the
                                                           defendant's opposition.
                2018 WL 6614309
       Supreme Court, Kings County, New York.
                                                           For the reasons set forth below, the OCME's request for
          The PEOPLE of the State of New York,             a protective order is DENIED.
                          v.
            Abdoulaye SISSOKO, Defendant.
                                                           Background
                        2447-2018                          The defendant is charged with criminal possession of
                            |                              a weapon in the second degree, and other related
               Decided on December 5, 2018                 charges. It is alleged that the police took sample swabs
                                                           from the 9mm firearm recovered in this case, and the
Synopsis
                                                           sample swabs were submitted to the OCME for DNA
Background: After defendant was charged with possession
                                                           testing. An abandoned cigarette butt sample was also
of a weapon in the second degree, he sought issuance
                                                           collected from the defendant and submitted to the OCME
of a judicial subpoena to the office of chief medical
                                                           for comparison DNA testing. The OCME report for
examiner (OCME) for non-confirmatory reports related
                                                           FB-02323, dated June 12, 2018, disclosed that one of
to the contamination of evidence samples, and OCME
                                                           the sample swabs from the firearm was contaminated,
sought protective order.
                                                           as the profile of a laboratory member matched one
                                                           of the individual contributor mixtures found on the
                                                           swab. The OCME report for FBS18-01252, dated June
The Supreme Court, Kings County, Jane C. Tully, J., held   22, 2018, indicated it could not determine whether the
that OCME failed to establish good cause for protective    defendant was included or excluded as a contributor to
order.                                                     one of the sample swabs from the firearm. On September
                                                           21, 2018, the OCME informed the defendant that a
                                                           non-confirmatory report had been generated as to the
Ordered accordingly.
                                                           contamination of at least one of the sample swabs
                                                           from the firearm, and that any corrective action as
Attorneys and Law Firms                                    to the contamination would be contained in the non-
                                                           confirmatory report.
For the Defendant: Clinton Hughes, The Legal Aid           While the OCME does not oppose disclosure of the non-
Society, DNA Unit, 111 Livingston Street, Brooklyn, NY     confirmatory report, the OCME moves pursuant to CPL
11201                                                      240.50 (1) and (2) for a protective order limiting the use
                                                           of the report to this instant matter. The OCME requests
For the OCME: Preethi Swamy, Special Counsel,              that the Court issue on order directing the defendant not
Forensic Laboratories, 421 East 26th Street, New York,     to disseminate the report to any other party, including
NY 10016                                                   other counsel within the Legal Aid Society. In arguing for
                                                           a protective order, the OCME notes that it maintains non-
Opinion
                                                           confirmatory reports to document the testing work that
Jane C. Tully, J.                                          does not meet the Department of Forensic Biology's stated
                                                           standards. The OCME indicates that it direct employees
 *1 The defendant seeks the issuance of a judicial         to identify and report non-confirming work, which
subpoena to the Office of Chief Medical Examiner           includes self-reporting. The OCME maintains that the
(OCME) for non-confirmatory reports related to the         production of the reports allows employees to share their
contamination of evidence samples associated with          observations and opinions freely to foster an environment
OCME files FB18-02323 and FBS18-01252. The OCME            of candid admission of errors, which supports quality
partially opposes the subpoena and seeks a protective      assurance and control efforts. The OCME argues that
order limiting the disclosure of the non-confirmatory      the limited disclosure of the non-confirmatory report is
reports. The defendant opposes the issuance of the         warranted because the use of a non-confirmatory report


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                1
          Case 6:17-cr-06017-CJS-JWF
People v. Sissoko, --- N.Y.S.3d ---- (2018)          Document 104-2 Filed 01/03/19 Page 3 of 4
2018 N.Y. Slip Op. 28401

in an unrelated case could significantly impede the free        would endanger lives and property , that the disclosure
exchange of ideas because staff would be less willing to        would inhibit candor among persons engaged in efforts
fully report any perceived non-conformities. Moreover,          undertaken by government agencies to promote public
the OCME argues that limited disclosure serves the              safety or that the disclosure would reveal confidential
interest of the high level of quality assurance that the        information regarding criminal activity obtained from law
OCME maintains.                                                 enforcement under a pledge of confidentiality” (Matter of
                                                                World Trade Center Bombing Litigation, 93 N.Y.2d 1, 9,
 *2 In opposition, the defendant argues that CPL 240.50         686 N.Y.S.2d 743, 709 N.E.2d 452 [1999] ). Rather, the
does not contemplate the OCME's request for a protective        OCME argues that employees would be less inclined to
order in a criminal case in which the defendant seeks           report or follow an internal policy, which direct employees
information regarding errors in forensic testing performed      to identity and document non-conformities in forensic
by the OCME. The defendant maintains that a protective          evidence that may be used to prosecute defendants in
order on a non-confirmatory report, which documents             criminal cases.
contamination of evidence by laboratory technicians in a
criminal case, would have implications on a defendant's         The cases cited by the OCME involve civil litigations,
constitutional rights under the fifth, six, and fourteenth      where city agencies invoking the public interest privilege
amendments, especially here, where thousands of the             and law enforcement privilege doctrines sought to limit
Legal Aid Society's clients are being prosecuted using the      disclosure of documents to foster candid discussion and
forensic evidence developed at the OCME.                        representation of views among government employees
                                                                involved in the development of policy (see eg. One
                                                                Beekman Place, Inc. v. City of New, 169 A.D.2d 492,
Protective Order Pursuant to CPL 240.50                         564 N.Y.S.2d 169 [1st Dept. 1991] [internal memoranda
                                                                prepared by city planning department came within
CPL 240.50 (1) and (2) provides that:
                                                                privilege accorded to confidential communications among
The court in which the criminal action is pending may,
                                                                public officers and were not subject to discovery in
upon motion of either party, or of any affected person,
                                                                action to annul rezoning of neighborhood]; Matter of 91st
or upon determination of a motion of either party for
                                                                St.Crane Collapse Litig., 31 Misc.3d 1207[A], 2010 WL
an order of discovery, or upon its own initiative, issue a
                                                                6428504 [Sup. Ct. New York County 2010][ public interest
protective order denying, limiting, conditioning, delaying
                                                                privilege and law enforcement privilege asserted to prevent
or regulating discovery pursuant to this article for
                                                                disclosure of certain documents]; Matter of World Trade
good cause, including constitutional limitations, danger
                                                                Ctr. Bombing Litig., 93 N.Y.2d 1, 686 N.Y.S.2d 743, 709
to the integrity of physical evidence or a substantial
                                                                N.E.2d 452 [1999] [the port authority was not required to
risk of physical harm, intimidation, economic reprisal,
                                                                disclose the World Trade Center security-related materials
bribery or unjustified annoyance or embarrassment to
                                                                as requested data are shielded by a public interest
any person or an adverse effect upon the legitimate
                                                                privilege against disclosure of confidential governmental
needs of law enforcement, including the protection of the
                                                                communications] ). In this matter, the OCME has not
confidentiality of informants, or any other factor or set of
                                                                asserted any public interest privilege to limit disclosure
factors which outweighs the usefulness of the discovery.
                                                                of the non-confirmatory report, and indeed maintains in
                                                                its opposition papers that it is not a law enforcement
An order limiting, conditioning, delaying or regulating
                                                                agency. Moreover, the OCME has not cited any support
discovery may, among other things, require that any
                                                                for the contention that disclosure of the non-confirmatory
material copied or derived therefrom be maintained in the
                                                                report beyond this matter, would adversely affect its
exclusive possession of the attorney for the discovering
                                                                ability to maintain quality assurance and control efforts.
party and be used for the exclusive purpose of preparing
                                                                The possibility of employees ignoring the OCME's own
for the defense or prosecution of the criminal action.
                                                                internal policy to report non-conformities does not
                                                                constitute “good cause.”
To establish “good cause” for a protective order, the
OCME does not contend that the non-confirmatory
                                                                 *3 This Court finds that the OCME failed to establish
report contain any “confidential information concerning
                                                                “good cause,” for the limited disclosure of the non-
safety, practices or vulnerabilities, the disclosure of which


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
          Case 6:17-cr-06017-CJS-JWF
People v. Sissoko, --- N.Y.S.3d ---- (2018)       Document 104-2 Filed 01/03/19 Page 4 of 4
2018 N.Y. Slip Op. 28401

conformity report to this matter only, and therefore, the       All Citations
request for a protective order is DENIED.
                                                                --- N.Y.S.3d ----, 2018 WL 6614309, 2018 N.Y. Slip Op.
This constitutes the Decision and Order of the Court.           28401



End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
